 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   THE ESTATE OF                                        CASE NO. 1:16-CV-1042 AWI-SAB
     CASIMERO CASILLAS, et al.,
 9
                            Plaintiffs                    ORDER ON PARTIES JOINT STIP
10                                                        EXTENDING TIME FOR SUBMISSION
                    v.                                    OF ATTORNEY FEES
11
     CITY OF FRESNO, et al.,                              (Doc. No. 102)
12
                            Defendants
13

14          Trial was held in February and March of 2019, and the jury held in favor of Plaintiffs;
15   judgment was entered March 7, 2019. See Doc. No. 90. On March 21, Defendants filed a motion
16   for a directed verdict and motion for new trial, raising numerous issues. See Doc. No. 99. The
17   hearing on his motion is set for May 6, with a corresponding briefing schedule set pursuant to
18   Local Rules 291.1, 291.2 and 230.s
19          The parties have stipulated to an extension of Plaintiffs’ motion for award of attorney fees
20   under 42 U.S.C. § 1988. See Local Rule 293 (requiring motion to be filed within 28 days of
21   judgment). Plaintiffs request their motion be due 14 days after the Court enters its order on
22   Defendants’ post-trial motion. Doc. No. 102. Defendants do not oppose. Id. Plaintiffs state they
23   plan to spend “a considerable amount of time in opposing Defendants’ post-trial motion, as well as
24   significant time in traveling to Fresno for the oral arguments,” for which they would also ask for
25   reimbursement in their fee application. Doc. No. 102. Finally, Plaintiffs’ counsel believes “the
26   additional time will allow the parties to explore a possible settlement before the filing of the
27   motion for award of attorneys’ fees.” Id.
28          For good cause, the Court will grant the stipulated motion.
 1                                                ORDER
 2         Accordingly, it is hereby ORDERED that:
 3      1. The joint request for an extension of time on Plaintiffs’ motion for award of attorneys’ fees
 4         (Doc. No. 102) is GRANTED; and
 5      2. Plaintiffs’ motion for attorney fees will be due no later than Fourteen (14) days after the
 6         Court issues its Order regarding Defendants’ Motion for Directed Verdict or, in the
 7         Alternative for New Trial (see Doc. No. 99).
 8
     IT IS SO ORDERED.
 9

10   Dated: March 29, 2019
                                                SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
